1 Reported in 231 N.W. 209.
Defendant is a Minnesota corporation and appeals from an order appointing a receiver for it. Plaintiff is a judgment creditor upon whose judgment an execution has been returned unsatisfied. The only claims here are that notice of the motion for the appointment of a receiver was given January 16, 1930, for a hearing on January 22, and that "proper service was not obtained upon the defendant company." The trouble is that defendant appeared generally in opposition to the motion without suggesting that there was any defect in the service of the notice or that timely service was not made. Having so appeared without objection, defendant could not thereafter aver want of jurisdiction.
Order affirmed. *Page 493